             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 1 of 10



 1   JOSEPH JARAMILLO (SBN 178566)
     jjarmillo@heraca.org
 2   CLAIRE L. TORCHIANA (SBN 293026)
     ctorchiana@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     3950 Broadway, Suite 200
 5   Oakland, CA 94611
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7
     EILEEN M. CONNOR (SBN 248856)
 8   econnor@law.harvard.edu
     TOBY R. MERRILL (pro hac vice)
 9   tomerrill@law.harvard.edu
     MARGARET E. O’GRADY (pro hac vice)
10   LEGAL SERVICES CENTER OF
11   HARVARD LAW SCHOOL
     122 Boylston Street
12   Jamaica Plain, MA 02130
     Tel.: (617) 390-3003
13   Fax: (617) 522-0715
14   Attorneys for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA

17
     THERESA SWEET, CHENELLE                                 Case No. 19-cv-03674-WHA
18   ARCHIBALD, DANIEL DEEGAN, SAMUEL
19   HOOD, TRESA APODACA, ALICIA DAVIS,                      PLAINTIFFS’ REPLY TO
     and JESSICA JACOBSON on behalf of                       DEFENDANTS’ RESPONSE TO ORDER
20   themselves and all others similarly situated,           TO SHOW CAUSE

21                   Plaintiffs,    v.
22
     ELISABETH DEVOS, in her official
23   capacity as Secretary of the United States
     Department of Education, and
24
     THE UNITED STATES DEPARTMENT OF
25   EDUCATION,
26
                     Defendants.
27
28

                          Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                           1
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 2 of 10



 1           In response to this Court’s Order for Responsive Briefing (ECF No. 160), Plaintiffs submit
 2   this reply to Defendants’ Response to the Court’s Order to Show Cause (ECF No. 150).

 3   I.      INTRODUCTION

 4           An order enjoining the Department of Education (ED) from issuing further denial notices

 5   and vacating previously issued notices is necessary to protect the class and is well within the scope

 6   of this Court’s authority. While Defendants apparently would like to avoid the accountability that
     comes with injunctive relief, their conduct during this litigation and the significant harms class
 7
     members have already experienced demonstrate why injunctive relief is necessary.
 8
             Plaintiffs have made the requisite showing for immediate equitable relief: “(1) likely
 9
     success on the merits; (2) likely irreparable harm absent preliminary relief; (3) the balance of
10
     equities tips in their favor; and (4) an injunction is in the public’s interest.” Doe v. Kelly, 878 F.3d
11
     710, 719 (9th Cir. 2017) (citations omitted). Plaintiffs have shown that ED’s continuous abdication
12
     of its mandatory duty to decide borrower defense applications on the merits, and, in the alternative,
13
     their unreasonable delay in issuing decisions, is unlawful under the APA. See ECF No. 149 at 11-
14
     9. Secondly, Defendants’ conduct has imposed—and, absent injunctive relief, will continue to
15
     impose—irreparable harm on class members in the form of disastrous financial harm,1 emotional
16   and psychological harm, and deprivation of constitutionally protected rights. See ECF No. 149 at
17   9-17. Lastly, it is plain that the injunction is in the public interest, given that without it the entire
18   class of borrowers will be thrown into financial distress and administrative limbo, while ED
19   continues to act in contravention of its governing regulations and the APA.
20
21
22   1
       While Defendants emphasize that “monetary harm does not constitute irreparable harm” (ECF
     No. 150 at 4 n. 3), this is not true where a plaintiff lives on a fixed income and minimal increases
23   in their cost of living create “potential financial disaster,” the possible “deprivation of life’s
24   necessities,” and concomitant “emotional distress.” United Steelworkers of Am., AFL-CIO. v.
     Textron, Inc., 836 F.2d 6, 8 (1st Cir. 1987) (Breyer, J.); see also Calvillo Manriquez v. DeVos,
25   Case No. 3:17-cv-07210-SK, ECF No. 60 (N.D. Cal May 25, 2018) (enjoining Secretary DeVos
     and ED from using average earnings rule and finding that plaintiffs had shown “irreparable harm
26   because the economic harm they are suffering affects their ability to pay for life’s basic
     necessities”). Additionally, in the APA context, “economic harms may be irreparable because
27   plaintiffs are otherwise unable to recover monetary damages.” E. Bay Sanctuary Covenant v. Barr,
28   964 F.3d 832, 854 (9th Cir. 2020) (citing California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018)).


                           Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                            2
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 3 of 10



 1           Defendants’ Response to this Court’s Order to Show Cause tries to artificially narrow how
 2   this Court may respond to ED’s malfeasance. Defendants simultaneously claim that the sufficiency

 3   of the denial notices is not within the scope of the litigation, and that they do not need to be enjoined

 4   because they will refrain from breaking the law moving forward. The Court should not take the

 5   Defendants at their word. First, the pro forma denial notices are directly relevant to Plaintiffs’
     claim that ED has employed a policy of not granting or denying borrower defense applications on
 6
     the merits, because the denial notices do not genuinely resolve borrowers’ applications. Second,
 7
     the Defendants have consistently acted in bad faith and provided pretextual reasons for their illegal
 8
     actions. This Court can and should enjoin Defendants from inflicting further harm on class
 9
     members while it reaches a decision on the merits of this litigation.
10
     II.     ARGUMENT
11
             A.      A Preliminary Injunction is Warranted, Even Though Defendants Claim They
12
             Will Not Issue Any More Denial Notices.
13
             A preliminary injunction is necessary to (i) hold Defendants accountable to their
14
     representation that they will stop issuing unlawful denial notices to class members, and (ii) restore
15
     the status quo ante for class members who have already received a denial notice. Unfortunately, a
16
     court order is necessary because Defendants have repeatedly shown that they cannot be taken at
17
     their word. Moreover, an injunction is necessary because Defendants’ representations, even if
18   implemented, would only prevent irreparable harm for those class members who have not yet been
19   issued a decision. This is not enough—this Court should order that all the denial notices are
20   vacated. ECF No. 149 at 23-24. As this Court recognized, “[w]e don’t have the luxury of simply
21   seeking to forestall harm, it descended upon the class long ago.” Id. at 15.
22                   i.      Accountability is Needed.
23           Defendants’ conduct up to and during the pendency of this litigation belies their claim that

24   a court order is unnecessary to protect class members from irreparable harm. Defendants claim an

25   injunction is unnecessary because, effective October 21, 2020, they stopped issuing further

26   decisions denying the borrower defense applications of class members, and they will “continue to

27   refrain from doing so until a ruling on that form of denial can be had.” ECF No. 150 at 2-3.

28

                           Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                            3
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 4 of 10



 1   However, as this Court has recognized, “[j]udicial review of agencies is deferential, not naïve.”
 2   ECF No. 149 at 15.

 3           An Order enjoining Defendants from issuing denial notices to the class is necessary to

 4   ensure that class members have an enforcement mechanism to keep ED accountable to its promise

 5   to cease issuing unlawful denials. ED has repeatedly violated the Administrative Procedure Act
     (APA); the Higher Education Act (HEA); its own governing regulations (see, e.g., 34 C.F.R. §
 6
     685.222(e)(2)-(4)); and class members’ constitutional due process rights. If Defendants acted in
 7
     good faith, this litigation would be settled and resolved. The parties spent the months of January
 8
     2020 to August 2020 negotiating and seeking court approval for a settlement agreement, only for
 9
     Defendants to undermine the agreement by issuing “perfunctory” denial notices that are plagued
10
     by “questions of legality.” ECF 149 at 11. This was after Defendants spent eighteen months not
11
     granting or denying a single borrower defense on the merits, in violation of section 706(1) of the
12
     APA. ECF No. 149 at 13. To make matters worse, the scant denials contradict the Secretary’s
13
     purported justifications for the delay, giving rise to an inference that the reasons for the delay were
14
     pretextual. ECF 149 at 12-13. While the Secretary claimed that the eighteen-month delay was due
15   to the difficulty in issuing “time-consuming and complex” final decisions that reflect “considered
16   results,” the denials issued in fact “bear no indication” of such legal analysis. Id. at 13. After years
17   of experiencing ED’s deliberate infliction of confusion and uncertainty, class members deserve at
18   least to know that they will be protected from further harm while the Court reaches a decision on
19   the merits of this litigation.
20           Defendants are incorrect that Plaintiffs cannot show irreparable harm in light of ED’s

21   representations. ECF No. 150 at 3. To the contrary, a motion for preliminary injunction “does not

22   become moot merely because the conduct complained of was terminated, if there is a possibility

23   of recurrence, since otherwise the defendants would be free to return to [their] old ways.” LGS

24   Architects, Inc. v. Concordia Homes of Nev., 434 F.3d 1150, 1153 (9th Cir. 2006); see also Public
     Utilities Comm’n of Ca. v. Fed. Energy Regulatory Comm’n, 100 F.3d 1451, 1460 (9th Cir. 1996);
25
     Dariano v. Morgan Hill Unified Sch. Dist., No. C 10-02745 JW, 2011 WL 13254303, at *4 (N.D.
26
     Cal. Feb. 17, 2011) (“The Ninth Circuit has found that mootness based on a defendant’s claim of
27
     voluntary termination of the wrongful activity is ‘exceedingly rare.’”) (citation omitted). In order
28

                            Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                             4
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 5 of 10



 1   to defeat Plaintiffs’ showing that a preliminary injunction is warranted, Defendants must show that
 2   (1) “subsequent events [have] made it absolutely clear that the allegedly wrongful behavior

 3   [cannot] reasonably be expected to recur,” . . . and (2) “interim relief or events have completely

 4   and irrevocably eradicated the effects of the alleged violation.” Norman-Bloodsaw v. Lawrence

 5   Berkeley Laboratory, 135 F.3d 1260, 1274 (9th Cir. 1998) (citations omitted).
             When a government agency suspends challenged conduct through a voluntary change in
 6
     official stance or conduct, “it still must bear the heavy burden of showing that the challenged
 7
     conduct cannot reasonably be expected to start up again.” A.O. v. Cuccinelli, Case No. 19-cv-
 8
     06151-SVK, 2020 U.S. Dist. LEXIS 77367, at *15 (N.D. Cal. May 1, 2020) (plaintiffs were
 9
     entitled to an injunction where the informal rescission of the challenged agency action was not
10
     necessarily permanent and did not correct the objectionable conduct that had already occurred as
11
     a result of the policy). In particular, courts are “less inclined to find mootness where the new
12
     policy could be easily abandoned or altered in the future.” Rosebrock v. Mathis, 745 F.3d 963, 972
13
     (9th Cir. 2014) (citation omitted). Courts have properly issued preliminary injunctions when
14
     defendants voluntarily ceased the challenged conduct where it could recur or cessation did not
15   eradicate the effects of the alleged violation. See Fed. Trade Comm’n v. Affordable Media, LLC,
16   179 F.3d 1228, 1237-38 (9th Cir. 1999) (defendants’ cessation of Ponzi scheme did not moot the
17   need for a preliminary injunction); cf. Norman- Bloodsaw, 135 F.3d at 1274-75 (defendant failed
18   to demonstrate it would never resume the challenged medical testing and still maintained records
19   of the testing).
20           Here, there is a high risk of recurrence. Absent a preliminary injunction, there is no way to

21   ensure class members that Defendants will not “return to their old ways.” LGS Architects, 434

22   F.3d at 1153. Defendants have not shown that any “subsequent events [have] made it absolutely

23   clear” that their issuing of perfunctory, unlawful denials cannot “reasonably be expected to recur.”

24   Norman-Bloodsaw, 135 F.3d at 1274. Assurances made in litigation lack the force of any
     enforceable, final agency policy.
25
             Moreover, there has been no subsequent relief that has “completely and irrevocably
26
     eradicated the effects” of the illegitimate and unlawful denials. Norman-Bloodsaw, 135 F.3d at
27
     1274 (citation omitted). While Defendants maintain that the CARES Act has completely eradicated
28

                          Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                           5
               Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 6 of 10



 1   the effects of their unlawful conduct (ECF No. 150 at 3), this relief is temporary and entirely
 2   outside of ED’s control. See ECF No. 149 at 12-13. Furthermore, a voluntary assurance of

 3   forbearance would not truly provide relief for the administrative limbo, due process violations, and

 4   emotional harm stemming from uncertainty that class members have suffered and will continue to

 5   suffer.
                      ii.     This Court Should Vacate the Insufficient Notices that Have Already
 6
                              Been Issued.
 7
               A preliminary injunction is also necessary because the denial notices that have already been
 8
     issued should be vacated in order to restore the status quo ante. All members of the class should
 9
     be treated the same, regardless of whether they have already received a denial notice. “Normally,
10
     when a court issues an injunction, the injunction orders a return to the status quo,” Calvillo
11
     Manriquez v. DeVos, Case No. 3:17-cv-07210-SK, ECF No. 60 at 36 (N.D. Cal. May 25, 2018),
12
     where the status quo constitutes the “last, uncontested status” between the parties “preced[ing] the
13
     pending controversy.” N.D. v. Haw. Dep’t of Educ., 600 F.3d 1104, 1112 n.6 (9th Cir. 2010)
14
     (quoting Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir.
15   2009); see also Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1061 (9th Cir. 2014).
16             Here, the status quo ante for all class members is federal student loan forbearance pending
17   a final, valid decision on the merits of their borrower defense applications. As this Court has
18   recognized, borrowers who have received a denial are in a worse position than they started, as they
19   “may have a ‘decision’ (though that is hotly contested), but they have neither a meaningful
20   explanation nor . . . any meaningful opportunity to appeal or request the Secretary’s

21   reconsideration. The form denial, frankly, hangs borrowers out to dry.” ECF No. 146 at 15.

22             This Court has full authority to issue an order enjoining the Defendants from issuing further

23   denials and vacating previously issued denials. See, e.g., Rubin ex rel. NLRB v. Vista Del Sol

24   Health Servs., Inc., 80 F. Supp. 3d 1058, 1108 (C.D. Cal. 2015) (enjoining defendant employer
     from engaging in certain business practices and reinstating previously terminated employees).
25
     Vacating previously issued decisions is appropriate in an APA action: “In general, when a court
26
     finds that the action of an agency violated the APA, it remands the matter to the agency for further
27
     consideration and vacates the challenged action in whole or in part.” Today’s IV, Inc. v. Fed. Trans.
28

                            Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                             6
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 7 of 10



 1   Admin., No. LA CV13–00378 JAK (PLAx), 2014 WL 5313943, at *17 (C.D. Cal Sept. 12, 2014);
 2   cf. Klamath–Siskiyou Wildlands Ctr. v. Nat’l Oceanic & Atmospheric Admin. Nat’l Marine

 3   Fisheries Serv., 109 F. Supp. 3d 1238, 1245-48 (N.D. Cal. 2015) (though denying injunctive relief,

 4   vacating previous permits issued by U.S. environmental agencies that violated Endangered Species

 5   Act). Vacatur of an agency decision is subject to a balancing test weighing “the seriousness of an
     agency’s errors” against “the disruptive consequences that would result from vacatur.” Klamath–
 6
     Siskiyou, 109 F. Supp. 3d at 1242; see id. at 1246 (finding that the seriousness of agency’s errors
 7
     outweighed the disruption that would result from vacating the permits). Here, the “seriousness of
 8
     the agency’s errors” is clear, and there would be no “disruptive consequences” from vacatur.
 9
     Rather, vacatur would ensure that the class is treated uniformly.
10
            At the very least, if the Court decides not to vacate previously issued denials at this stage
11
     of the litigation, all class members—whether or not they have received a denial notice—should be
12
     placed in administrative forbearance to protect all class members equally from the irreparable
13
     financial harm that would ensue from resumed collections. See Calvillo Manriquez v. DeVos, Case
14
     No. 3:17-cv-07210-SK, ECF No. 60 at 37 (N.D. Cal June 19, 2018) (enjoining the Secretary from
15   using the average earnings rule, and ordering ED to suspend collections and provide forbearance
16   to all past claimants who received a decision under the average earnings rule). An injunction is
17   necessary here because, as detailed above, ED requires an accountability mechanism. While
18   Defendants state that they will voluntarily provide forbearance to class members, this stretches the
19   imagination. Class members have reported that they have already been improperly taken out of
20   forbearance while their applications were pending. See, e.g., ECF No. 159 ¶ 5 (Affidavit of

21   Rebekah Norton); ECF No. 155 ¶ 7 (Affidavit of Jennifer Lezan). And in recent months, ED has

22   already improperly collected on student loan borrowers in violation of the CARES Act during a

23   pandemic. See ECF No. 149 at 12.

24          B.      This Court May Consider the Sufficiency of the Denial Notices.

25          While Defendants would like to narrow the scope of this lawsuit so that it addresses only
     a portion of their misconduct, the sufficiency of denial notices is well within the scope of this
26
27
28

                          Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                           7
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 8 of 10



 1   litigation—including discovery, class certification, and relief.2 The insufficient denial notices go
 2   to the heart of Plaintiffs’ claim: that ED has willfully withheld or delayed its mandatory duty to

 3   issue class members a final borrower defense decision on the merits of their claims. The class of

 4   plaintiffs includes all people, with certain exceptions, “who have asserted a borrower defense to

 5   the Department, whose borrower defense has not been granted or denied on the merits . . . .” ECF
     No. 1 ¶ 371 (emphasis added); ECF No. 46 at 14. The Complaint alleged that “Defendants have
 6
     violated the APA, 5 U.S.C. § 706(1) because they have refused to grant applications from members
 7
     of the proposed class,” and “they have refused to deny applications from members of the proposed
 8
     class,” and that “[t]he Department has not brought to conclusion the applications presented to it
 9
     within a reasonable time, as required by the APA.” ECF No. 1 ¶¶ 378, 379, 384. The prayer for
10
     relief correspondingly encompasses the form of denials, as it asks the Court to “[d]eclare that
11
     named Plaintiffs and members of the class are entitled to a decision on their pending individual
12
     borrower defense assertions,” vacate ED’s “policy of refusing to grant borrower defenses,” compel
13
     ED to grant eligible class members’ applications, “[c]ompel [ED] to notify class members” of
14
     these decisions, and “[g]rant such further relief as may be just and proper.” ECF No. 1 at 61. As
15   such, the perfunctory denial notices are squarely within the scope of the Complaint, because they
16   show that ED has in fact not restarted the process of adjudicating borrower defense applications
17   on the merits to bring them to a valid conclusion. Issuing insufficient denial notices only further
18   emphasizes that ED is engaged in a policy of delay or withholding of mandatory agency action,
19   and, as this Court has recognized, raises crucial questions of agency pretext. See ECF No. 146 at
20   12, 15. As has been evoked before, to the extent that ED has restarted the “conveyor belt” of

21   agency decision-making on borrower defense applications, they have done so only in appearance

22

23
24
     2
       Defendants’ Response to the Court’s Order to Show Cause appears to make a “shot across the
25   bow” to significantly narrow the issues that are before this Court, noting that “[Plaintiffs’] claim
     in their complaint thus remains the basis for determining the proper scope of the present
26   litigation—including scope of discovery, class certification, and relief.” ECF No. 150 at 2 n.1.
27   This Court has already recognized the centrality of the denial notices to the case, ordering
     discovery on three points that all touch on the sufficiency of the denial notices. See ECF No. 146
28   at 16.

                          Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                           8
             Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 9 of 10



 1   – and are instead “indiscriminately and hastily feeding applications through a buzz-saw.” ECF No.
 2   149 at 6.

 3          In any case, the Court may issue an Order enjoining ED from issuing denials and vacating

 4   those that it has already sent, because the relief it orders may go beyond the scope of the

 5   Complaint.3 “[E]ffective relief is not dependent upon what Plaintiffs expressly sought in the
     pleadings.” Californians for Renewable Energy v. U.S. Environmental Protection Agency, No. C
 6
     15-3292 SBA, 2018 WL 1586211, at *16 (N.D. Cal. Mar. 30, 2018); seed id. at *14-17 (finding
 7
     that plaintiffs’ claim of unlawful agency delay was not mooted by the agency’s subsequent actions,
 8
     because effective declaratory relief and prospective injunctive relief were still available).
 9
     III.   CONCLUSION
10
            As this Court has recognized, this class of Plaintiffs has already undergone a substantial
11
     amount of “shared trauma,” from being deceived by their educational institutions and then being
12
     “h[u]ng[] out to dry” by their federal government. ECF No. 146 at 17, 15. Defendants have
13
     provided every possible indication that they will engage in harmful, bad faith conduct when left
14
     with the choice to do so. Plaintiffs ask this Court to issue an Order that vacates already-issued
15
     denials and enjoins Defendants from issuing any more, in order to protect Plaintiffs from further
16   compounding harms and hold Defendants accountable for their actions.
17
18
19
20   Dated: November 5, 2020
21
22                                                            Respectfully submitted,
23
24
     3
25     Furthermore, though not necessary, Plaintiffs can amend the Complaint to conform to the
     evidence if requested before, during, or even after trial. Fed. R. Civ. P. 15(a), (b); see id. R.
26   15(a)(2) (“The court should freely give leave [to amend a complaint] when justice so requires.”).
     In deciding motions to amend, Rule 15 should “be applied with extreme liberality.” Eminence
27   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens v. Kaiser
28   Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)).


                          Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                                           9
     Case 3:19-cv-03674-WHA Document 161 Filed 11/05/20 Page 10 of 10



 1
 2                                                 /s/ Claire Torchiana

 3
                                                   JOSEPH JARAMILLO (SBN 178566)
 4
                                                   jjarmillo@heraca.org
 5                                                 CLAIRE TORCHIANA (SBN 293026)
                                                   ctorchiana@heraca.org
 6                                                 HOUSING & ECONOMIC RIGHTS
                                                   ADVOCATES
 7                                                 3950 Broadway, Suite 200
                                                   Oakland, CA 94611
 8
                                                   Tel.: (510) 271-8443
 9                                                 Fax: (510) 868-4521

10                                                 EILEEN M. CONNOR (SBN 248856)
                                                   econnor@law.harvard.edu
11                                                 TOBY R. MERRILL (pro hac vice)
                                                   tomerrill@law.harvard.edu
12                                                 MARGARET E. O’GRADY (pro hac vice)
13                                                 mogrady@law.harvard.edu
                                                   LEGAL SERVICES CENTER OF
14                                                 HARVARD LAW SCHOOL
                                                   122 Boylston Street
15                                                 Jamaica Plain, MA 02130
                                                   Tel.: (617) 390-3003
16                                                 Fax: (617) 522-0715
17
18                                                 Attorneys for Plaintiffs

19
20
21
22

23
24
25
26
27
28

               Plaintiffs’ Reply to Defendants’ Response to Order to Show Cause
                                               10
